Case: 18-10328      Document: 00514732470         Page: 1    Date Filed: 11/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 18-10328                               FILED
                                  Summary Calendar                     November 21, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHRISTOPHER DAVID SIMMONS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-119-1


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Appealing his conviction for being a felon in possession of a firearm,
Christopher David Simmons raises arguments that are foreclosed by United
States v. Alcantar, 733 F.3d 143, 145-46 (5th Cir. 2013), and United States v.
Trejo, 610 F.3d 308, 313 (5th Cir. 2010).             The Government has filed an
unopposed motion for summary affirmance. Summary affirmance is proper
when, among other instances, “the position of one of the parties is clearly right


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10328    Document: 00514732470     Page: 2   Date Filed: 11/21/2018


                                 No. 18-10328

as a matter of law so that there can be no substantial question as to the
outcome of the case.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162
(5th Cir. 1969).
      In Alcantar, we rejected the argument that Nat’l Fed’n of Indep. Bus. v.
Sebelius, 567 U.S. 519 (2012), affected our prior jurisprudence rejecting
Commerce Clause challenges to the felon-in-possession statute (18 U.S.C. §
922(g)(1)). Alcantar, 733 F.3d at 146. In Trejo, we applied the plain error
standard of review to a factual sufficiency claim that was raised for the first
time in this court. Trejo, 610 F.3d at 313.
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, its alternative motion for extension of time is DENIED, and the
judgment of the district court is AFFIRMED.




                                       2